DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Oct. 2021 has been entered.
 	Claims 16 and 31-41 are currently pending.  Claims 31-40 are withdrawn.  Claims 16 and 41 are considered here.

Withdrawn Objections/Rejections
	The pending objections to claims 16 and 41 are withdrawn in view of the claim amendments in the Response of 12 Oct. 2021.
	The pending rejections of claims 16 and 41 under 35 U.S.C. 112(b) as being indefinite are withdrawn in view of the claim amendments in the Response of 12 Oct. 2021.
	The rejection of claims 16 and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al., Journal of Micromechanics and Microengineering 24.3 (2014): 035012 (published 14 Feb. 2014), as evidenced by Jung et al., Journal of Micromechanics and Microengineering 23.8 (2013): 085008 (previously cited) and (in the case of claim 41) Kang is withdrawn in view of the 

Response to Arguments
Applicant’s arguments in the Response of 12 Oct. 2021 have been considered but are moot in view of the new grounds of rejection herein.

Claim Objections
Claims 16 and 41 are objected to because of the following informalities: 
Claim 16 should be amended as follows:
“A microfluidic device for at least one of studying phenotypic characteristics of a sample organism, studying behavioral characteristics of the sample organism, and screening chemical/biological compounds …”
“a plurality of consecutive chambers in fluidic connection with each other and with the inlet reservoir.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16 and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 16 recites the functional limitation “each passive valve providing a filtering mechanism allowing a controlled passage of a selected developmental stage of nematodes, for instance Caenorhabditis elegans, from an element to a consecutive one upon a pressure pulse and blocking passage of said selected developmental stage of said nematode from an element to a consecutive one for a pressure difference between said consecutive elements below a threshold”.  The above limitation merely recites a function or result achieved by the invention without reciting any particular structure that accomplishes the function or achieves the result, and thus fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim (see MPEP 2173.05(g)).  The instant specification discloses that the term “passive” means only that the valves are not connected with an actuator such as a micropump expressly inserted in the chip to directly alter the valve's shape, and that the term “filter” “denotes a structural property of the valve, i.e. its three-dimensional geometry that acts as a size-dependent barrier for solid objects suspended in a fluid medium” (Spec., [0070] of US20170312748).  The term “passive valve” thus encompasses a very broad range of structures that are not clearly defined by the claims or specification (e.g., the specification states that “the valve filters can be made of any suitable shape and material, as long as they act as a passive filtering valve for the sample organisms of choice”, Spec. [0073]).  As such, a skilled artisan would not be reasonably capable of ascertaining which, if any, of the myriad potential microfluidic structures known in the art (e.g., channels, bends, constrictions, inlets/outlets, filters, etc.) might fall within the scope of the claims.  This aspect of the rejection could be 
	The above functional limitation is further indefinite because it defines a claim element (the passive valve) by reference to one or more other elements (a particular pulse pressure and sample organism (a selected developmental stage of nematodes)) which are not recited as elements of the claimed device and are thus variable/undefined (see MPEP 2173.05(b); also MPEP 2173.05(g)).  It is noted that the claimed device does not require an organism, a pressure device or application of a pressure pulse, rather only that the device is capable of holding an organism and of connecting to a pressure device that can generate a pressure pule.  Thus, in order to determine whether a particular microfluidic structure met the above functional limitation, a skilled artisan would need to ascertain whether the structure could regulate passage of any possible nematode under any possible pressure (i.e. to determine whether any possible hypothetical combination of pressure and organism could serve the claimed function with respect to a particular structure).  As evidenced by, e.g., Soetaert et al., Marine Ecology Progress Series 392 (2009): 123-132, nematodes exist in a wide range of sizes including widths from about 5 to about 200 µm (Soetaert, Fig. 2).  Moreover, the specification discloses that the “passive valve” functionality can be a result of pressure acting on the microfluidic valve structure and/or the sample organism (e.g., due to elastic properties of a worm’s body) (Spec., [0079]).  The claims could thus potentially encompass a very wide range of microfluidic 
The limitation of claim 16 reciting that the inlet and/or outlet is “operatively connectable to a pressure device adapted to generate a pressure in a way as to push the content of said inlet reservoir, or at least a part of it, into said culture chamber” and the limitation of claim 41 reciting that the passive valve is formed by “an elastic material that is configured to deform upon application of the pulse pressure” are further indefinite on the same basis as set forth above (i.e. for defining claim elements with respect to one or more other elements (a particular pulse pressure and/or a sample organism) which are not recited as elements of the claimed device and are thus variable/undefined.  For example, 
Claim 16 is further indefinite because it is unclear whether the limitation(s) following the phrase "for instance" are part of the claimed invention.  See MPEP § 2173.05(d).  This can be overcome by amending to delete “for instance Caenorhabditis elegans” from the claim.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657